[Cite as State ex rel. Gessner v. Vore, 123 Ohio St. 3d 96, 2009-Ohio-4150.]




      THE STATE EX REL. GESSNER, APPELLANT, v. VORE, SHERIFF, ET AL.,
                                        APPELLEES.
  [Cite as State ex rel. Gessner v. Vore, 123 Ohio St. 3d 96, 2009-Ohio-4150.]
Mandamus denied — Adequate remedy in the ordinary course of law.
  (No. 2009-0245 — Submitted August 11, 2009 — Decided August 25, 2009.)
     APPEAL from the Court of Appeals for Montgomery County, No. 22882.
                                  __________________
        Per Curiam.
        {¶ 1} This is an appeal from a judgment dismissing the petition of
appellant, Mark E. Gessner, for a writ of mandamus to compel appellees, the
sheriff-elect and the acting sheriff of Montgomery County, to provide him with
due process of law for a June 2008 notice against trespass issued to him, barring
him from specified courthouses.
        {¶ 2} For the following reasons, the court of appeals properly dismissed
Gessner’s petition.
        {¶ 3} First, Gessner had an adequate remedy in the ordinary course of
law by way of an action under Section 1983, Title 42, U.S. Code, to raise his
federal constitutional claims. State ex rel. Mackey v. Blackwell, 106 Ohio St. 3d
261, 2005-Ohio-4789, 834 N.E.2d 346, ¶ 21. He could have filed this action in
common pleas court and joined any state-law claims. See State ex rel. Kreps v.
Christiansen (2000), 88 Ohio St. 3d 313, 317-318, 725 N.E.2d 663.
        {¶ 4} Second, Gessner cites no statute imposing any legal duty on
appellees. “It is axiomatic that in mandamus proceedings, the creation of the
legal duty that a relator seeks to enforce is the distinct function of the legislative
branch of government, and courts are not authorized to create the legal duty.”
                             SUPREME COURT OF OHIO




State ex rel. Pipoly v. State Teachers Retirement Sys., 95 Ohio St. 3d 327, 2002-
Ohio-2219, 767 N.E.2d 719, ¶ 18.
       {¶ 5} Finally, notwithstanding Gessner’s argument to the contrary, pro se
litigants like him must follow the same procedures as litigants represented by
counsel. State ex rel. Fuller v. Mengel, 100 Ohio St. 3d 352, 2003-Ohio-6448, 800
N.E.2d 25, ¶ 10.
       {¶ 6} Therefore, we affirm the judgment of the court of appeals
dismissing Gessner’s mandamus petition.
                                                                 Judgment affirmed.
       MOYER,      C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________
       Mark E. Gessner, pro se.
       Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and John
A. Cumming, Assistant Prosecuting Attorney, for appellees.
                            ______________________




                                             2